ORDER

PER CURIAM.
Jeffrey Jefferson appeals convictions of Assault First Degree, in violation of § 565.050 RSMo 1994, and Armed Criminal Action, in violation of § 571.015 RSMo 1994, and denial of his untimely Rule 29.15 motion for post conviction relief. We find no Batson error, based on gender and no error in denying a request for mistrial. Dismissal of Rule 29.15 motion as untimely is required by Day v. State, 770 S.W.2d 692, 696 (Mo. banc 1989). An extended opinion would have no jurisprudential value. Judgments affirmed in accordance with Rule 30.25(b) and Rule 84.16(b).